

Exhibit 10.7


January 15, 2020




Michael Mathews
Chairman and Chief Executive Officer
Aspen Group, Inc.
276 Fifth Avenue, Suite 505
New York, NY 10001


Subject: Loan to Aspen Group, Inc.


Dear Mike:


This will confirm the terms on which   (together with its successors and
permitted assigns, “Payee”) has agreed to amend and restate that certain Term
Promissory Note and Security Agreement (the “Original Note”) by and among the
Payee, the Aspen Group, Inc. (the “Company”), United States University, Inc.
(“USU”) and Aspen University Inc. (“AUI”, and together with USU, the “Aspen
Subsidiaries”) in the form of Exhibit A hereto (the “Convertible Note”).


As conditions precedent to such amendment and restatement (collectively, the
“Closing Conditions”):


1.The Company and each Aspen Subsidiary, through its officer thereunto duly
authorized by all requisite corporate and other action, shall execute and
deliver to   on the date hereof (a) this letter agreement (this “Agreement”),
(b) the Convertible Note, (c) the Investors/Registration Rights Agreement in the
form of Exhibit B hereto among the Company,   and (the “Registration Rights
Agreement”) and (d) the Amended and Restated Intercreditor Agreement in the form
of Exhibit C hereto among the Company and each Aspen Subsidiary,  ,   and  
(solely in his capacity as “Servicing Lender” (as defined therein)) (the
“Intercreditor Agreement” and, together with the Agreement, the Convertible
Note, the Registration Rights Agreement, the “Transaction Documents”).


2.The Company shall have closed an equity financing (“Equity Financing”)
resulting in an aggregate amount of gross proceeds to the Company of at least
$10,000,000.


3.The Company shall have paid all accrued and unpaid interest as of Closing Date
(as defined herein) under the Original Note to   .


4.The Company, by virtue of its execution and delivery to     of the Transaction
Documents, shall be conclusively deemed to have represented, warranted,
covenanted and agreed to and with   (on behalf of itself and, with respect to
the Intercreditor Agreement, each Aspen Subsidiary) that:




--------------------------------------------------------------------------------



(a) The Company and each Aspen Subsidiary is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with full corporate and legal power and authority (i) to enter into the
Transaction Documents, (ii) to execute and deliver same to the  , and (iii) to
incur and perform their respective obligations hereunder and thereunder in
accordance with their respective terms and conditions; and the Company’s and
each Aspen Subsidiary’s signatory to each of the Transaction Documents has been
duly authorized by all requisite corporate and other action to execute and
deliver same on behalf of the Company or such Aspen Subsidiary, as the case may
be, and to cause it thereby to make and incur its commitments and obligations
hereunder and thereunder.


(b) The Company’s and each Aspen Subsidiary’s execution and delivery to the   
of the Transaction Documents, and their undertaking and performance in
accordance with their terms of their respective commitments and obligations
hereunder and thereunder, do not contradict, contravene or conflict with, or
constitute an event of default (or an event that, with notice or the passage of
time or both, would or might constitute an event of default) under, any court or
administrative order, judgment, regulation, ruling, decree, contract, mortgage,
indenture, deed of trust, or other agreement, instrument or document binding
upon or affecting the Company or any Aspen Subsidiary or any of their respective
assets or properties, or to which they or any of their respective assets or
properties are subject.


(c) The Company is debt-free, except for “Permitted Indebtedness” as defined and
described in the Notes; and any and all indebtedness whensoever incurred by the
Company, other than Permitted Indebtedness, shall be fully and contractually
subordinated in all respects (including, without limitation, in right and
priority of payment and repayment of principal, interest, and all fees and other
amounts) to the Company’s indebtedness and payment obligations under the
Transaction Documents.


5.The Company hereby agrees that in the event (a) any of its representations,
warranties, covenants or agreements hereunder or under any of the Transaction
Documents (each of which shall be deemed continuing for the duration of the
Convertible Note and until satisfaction in full of all of the Company’s payment,
repayment and other obligations under the Transaction Documents) shall be
breached, which breach shall continue uncured for a period of at least three (3)
business days after notice from   to the Company specifying the nature of such
breach, or (b) notwithstanding the foregoing, any of the Acceleration Events
specified in the Notes shall occur, then, without further act or instrument, any
and all amounts (whether of principal, interest, commitment fee, or otherwise)
unpaid and outstanding under or in respect of the Notes shall automatically and
immediately become due and payable to the    in full, in accordance with the
terms of the Transaction Documents.


6.The Company shall pay each of the    and    the sum of $40,400 each to offset
the estimated taxes that will be due as a result of entering into the
Convertible Note (it being the parties’ mutual understanding and acknowledgment
that actual taxes payable by each of the    and     , respectively, may be
higher or lower than this amount).





--------------------------------------------------------------------------------



Upon the satisfaction of the Closing Conditions (the “Closing”), the Company
shall deliver to the   and   a certificate executed by the Chief Executive
Officer of the Company, in form and substance satisfactory to the   and   ,
certifying the satisfaction of each of the Closing Conditions (the date of such
delivery, the “Closing Date”).


The Company shall pay the reasonable legal fees and expenses of all law firms
which represent any of   or in connection with the Transaction Documents and the
transactions contemplated thereby, as and when invoiced by such law firms, and
such law firms shall be considered third-party beneficiaries of the Company’s
obligations under this paragraph, entitled to directly enforce same against the
Company as if themselves parties hereto.


All notices, demands or other communications (collectively, “notices”) hereunder
relating to any matter set forth herein shall be in writing and made, given,
served or sent (collectively, “delivered”) by (a) certified mail (return receipt
requested) or (b) reputable commercial overnight courier service (Federal
Express, UPS or equivalent that provides a receipt) for next-business-morning
delivery, in each case with postage thereon prepaid by sender and addressed to
the intended recipient at its Address for Notices set forth below its signature
hereto (or at such other address as the intended recipient shall have previously
provided to the sender in the same manner herein provided); provided that copies
of any such notice to   shall also be sent to   . Any such notice sent as so
provided shall be deemed effectively delivered (i) on the third business day
after being sent by certified mail, (ii) on the next business morning if sent by
overnight courier for next-business-morning delivery or (iii) on the day of its
actual delivery to the intended recipient (as shown by the return receipt or
proof-of-delivery), whichever is earlier.


This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York applicable to contracts made between
residents of that state, entered into and to be wholly performed within that
state, notwithstanding the parties’ actual states of residence or domicile if
outside that state and without reference to any conflict of laws or similar
rules that might otherwise mandate or permit the application of the laws of any
other jurisdiction. Any action, suit or proceeding relating to the Transaction
Documents shall be brought exclusively in the courts of New York State sitting
in the Borough of Manhattan, New York City, or in U.S. District Court for the
Southern District of New York, and, for all purposes of any such action, suit or
proceeding, each of the parties hereby irrevocably (i) submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and
(iii) waives trial by jury and, in the case of the Company, the right to
interpose any set-off or counterclaim, of any nature or description whatsoever,
in any such action, suit or proceeding.


None of the rights or remedies of    under the Transaction Documents are
intended to be exclusive of any other right or remedy available to the   ,
whether at law, in equity, by statute or otherwise, but shall be deemed
cumulative with all such other rights and remedies. No failure by the    to
exercise, or any delay by the   in exercising, any of its rights or remedies
hereunder shall operate as a waiver thereof. A waiver by    of any right or
remedy hereunder on any one occasion shall not be construed as a bar to the
exercise by the   of that same or of any other right or remedy which it would
otherwise have on any future



--------------------------------------------------------------------------------



occasion. No forbearance, indulgence, delay or failure by the   to exercise any
of its rights or remedies hereunder or with respect to the Transaction
Documents, nor any course of dealing between us, shall operate as a waiver of
any such right or remedy, nor shall any single or partial exercise of any such
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy. The    shall not, by any course of dealing,
indulgence, omission, or other act (except a further instrument signed by the  )
or failure to act, be deemed to have waived any right or remedy hereunder or
with respect to the Transaction Documents, or to have acquiesced in any breach
of any of the terms of this Agreement. No modification, rescission, waiver,
forbearance, release or amendment of any term, covenant, condition or provision
of this Agreement or any of the Company’s obligations hereunder shall be valid
or enforceable unless made and evidenced in writing, expressly referring to this
Agreement and signed by both of us.
This Agreement may be executed in counterparts, each of which when duly signed
and delivered shall be deemed for all purposes hereof to be an original, but all
such counterparts shall collectively constitute one and the same instrument; and
either party may execute this Agreement by signing any such counterpart.  Any
signature delivered by facsimile or email transmission (in scanned .pdf format
or the equivalent) shall be deemed to be an original signature.


If the foregoing accurately and completely reflects our understanding, please
confirm your agreement with these terms and conditions by signing where
indicated below, whereupon this shall become a binding agreement between us.


Sincerely,










Address for Notices:


        







--------------------------------------------------------------------------------



Agreed:


ASPEN GROUP, INC.




By______________________________
Michael Mathews
Chairman and Chief Executive Officer


Address for Notices:


        276 Fifth Avenue, Suite 505
        New York, NY 10001
        Email: michael.mathews@aspen.edu


UNITED STATES UNIVERSITY, INC.,
a Delaware corporation




By______________________________
Michael Mathews
Chief Executive Officer


Address for Notices:


        276 Fifth Avenue, Suite 505
        New York, NY 10001
        Email: michael.mathews@aspen.edu




ASPEN UNIVERSITY INC.,
a Delaware corporation




By______________________________
Michael Mathews
Chief Executive Officer


Address for Notices:


        276 Fifth Avenue, Suite 505
        New York, NY 10001
        Email: michael.mathews@aspen.edu






--------------------------------------------------------------------------------



Exhibit A
Form of Note



















--------------------------------------------------------------------------------



Exhibit B
Form of Investors/Registration Rights Agreement

















--------------------------------------------------------------------------------



Exhibit C
Form of Amended and Restated Intercreditor Agreement



















--------------------------------------------------------------------------------




